DETAILED ACTION
Allowable Subject Matter
Claim(	s) 1 - 5  allowed.
The following is an examiner’s statement of reasons for allowance: The closest prior art, Sakaguchi (US 7,821,430) in view of Otsuka (US 2008/0100480), teaches a binary arithmetic decoder comprising: a binary-arithmetic-decoding processing unit that decodes input encoded data into binary data and outputs the binary data; a multi-value unit that converts the binary data output by the binary-arithmetic-decoding processing unit into multi-value data and outputs the multi-value data; and a context-index calculating unit that derives a context index based on the decoded binary data and the multi-value data and outputs the context index to the binary-arithmetic-decoding processing unit, wherein the binary-arithmetic-decoding processing unit includes: a context-variable retaining unit that derives, based on the context index output from the context-index calculating unit, a first context variable included a first probability state index representing a code occurrence probability and a value of a first superior probability code having a high occurrence probability and retains the first context variable; a range-length/offset-variable retaining unit that retains a range length indicating an entire section length in a real number section of an occurrence probability and an offset indicating a present position in the range length; a first LPS/MPS determining unit that determines, using the first probability state index, the range length, and the offset, whether a code of first binary data is an inferior probability code or a superior probability code and outputs a result of the determination; Page 3 of 11 a first renormalization processing unit that performs renormalization processing on the range .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHIKAODILI E ANYIKIRE whose telephone number is (571)270-1445.  The examiner can normally be reached on 8 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on 571-272-7327.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHIKAODILI E ANYIKIRE/Primary Examiner, Art Unit 2487